UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Advantage Trust By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Muni High Income Advantage Trust CASA GRANDE REG. MEDICAL CENTER Ticker: Security ID: 147073AE0 Meeting Date: MAY 08, 2014 Meeting Type: Written Consent Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 The Plan For For Management DUTCHESS COUNTY NY INDL DEV AGY Ticker: Security ID: 267041FF3 Meeting Date: APR 23, 2014 Meeting Type: Written Consent Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management 2 Opt Out Release None For Management END NPX REPORT
